Citation Nr: 1738891	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Board remanded this matter to comply with the Veteran's hearing request.  In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal was most recently adjudicated by the AOJ in an August 2016 Supplemental Statement of the Case (SSOC).  The Veteran subsequently underwent a VA examination for posttraumatic stress disorder (PTSD) in August 2017, but    an SSOC considering that evidence has not been provided.  Thus, the AOJ must readjudicate the issue on appeal giving consideration to all evidence currently of record.  38 C.F.R. § 19.31. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his PTSD during the course of this appeal.  After securing any necessary releases, the AOJ must request any relevant records identified.  In addition, the AOJ must obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




